Hall, Presiding Judge.
Defendant appeals from the judgment revoking his probation.
Submitted April 13, 1970
Decided April 24, 1970.
Scott & Alexander, Guy B. Scott, Jr., for appellant.
Thomas W. Ridgway, District Attorney, for appellee.
Upon conviction of burglary in June of 1966, defendant was given a four-year probated sentence on condition he did not violate the criminal laws during the period. A petition for revocation was filed in October 1969 charging defendant with contributing to the delinquency of a minor. The evidence is undisputed that defendant was living alone in a house with a 16-year-old girl and that when she was detained by the juvenile court he signed a bond falsely representing himself as a relative so she could be released into his custody.
Defendant contends that neither of these actions is the crime of contributing to the delinquency of a minor. However, Code Ann. § 24-9904.1 also makes contributing to the neglect of a minor a misdemeanor. There is some evidence here that defendant contributed to her neglect and lack of parental supervision. “Where there is even ‘slight evidence’ this court will not interfere with a revocation unless there has been a manifest abuse of discretion.” Turner v. State, 119 Ga. App. 117 (166 SE2d 582); Cooper v. State, 118 Ga. App. 57 (162 SE2d 753).

Judgment affirmed.


Deen and Evans, JJ., concur.